Citation Nr: 0724886	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-07 114 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her relative 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to April 
1946.  The appellant is the veteran's widow.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines. 

The Board notes that the appellant was awarded death pension 
benefits in August 2006.  No issue related to the grant of 
benefits has been procedurally prepared or certified for 
appellate review.  

In June 2007, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's death certificate shows that the veteran 
died of cardiorespiratory arrest caused by pneumonia on June 
10, 2005.   

 3.  The veteran was not service-connected for any disability 
during his lifetime and there is no medical evidence of 
record showing that pneumonia or a cardiorespiratory disorder 
was related to active military service.  The medical evidence 
also does not show that a cardiovascular disease manifested 
to a compensable degree within one year of service.     

 4.  The veteran did not have a pending claim for VA benefits 
at the time of his death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred as a 
result of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2006).

2.  The criteria for establishing entitlement to accrued 
benefits are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in September 2005, the RO advised the 
appellant of what the evidence must show to establish 
entitlement to dependency and indemnity compensation (DIC) 
benefits and accrued benefits, thoroughly described the type 
of information and evidence that the appellant should submit 
in support of her claims, and specifically asked the 
appellant to submit any evidence in her possession that 
pertained to her claims.  The Board notes that the September 
2005 VCAA notice letter did not address the element of 
effective date with respect to the appellant's claims; 
however, such omission constitutes harmless error in this 
case because the appellant's claims are being denied for 
reasons explained in greater detail below and, consequently, 
no effective date will be assigned.  

The Board further observes that the RO provided the appellant 
with a copy of the September 2005 rating decision, and the 
January 2006 Statement of the Case (SOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  
Moreover, a follow-up duty to assist letter was sent to the 
appellant in May 2007.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
appellant's June 2005 videoconference Board hearing.  The 
Board additionally notes that the veteran's death 
certificate, marriage certificate, service medical records, 
private medical records from May 2005 to September 2005, and 
written statements from the appellant are of record.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Service Connection for Cause of Death

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2006).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and cardiovascular 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Analysis 

The Board notes that the record contains evidence of the 
veteran's death.  Specifically, the veteran's death 
certificate reveals that the veteran died of 
cardiorespiratory arrest caused by pneumonia on June 10, 
2005.   

The evidence, however, does not additionally show that the 
cause of the veteran's death is related to his military 
service.  The veteran was not service-connected for any 
disability during his lifetime.  There is additionally no 
evidence to show that the veteran was treated for pneumonia 
in service or that pneumonia was otherwise related to the 
veteran's active military service.  The Board further notes 
that the veteran's 2005 treatment records show that he 
suffered from a cardiovascular disease shortly before his 
death and died of cardiorespiratory arrest; however, the 
medical evidence does not show that the veteran's 
cardiovascular disease was related to service or manifested 
to a compensable degree within one year of discharge.  
Moreover, no medical examiner has attributed the cause of the 
veteran's death to his military service.  The appellant even 
denied in her June 2005 VA Form 21-534 that the cause of the 
veteran's death was due to service.      

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and service connection for the cause of the veteran's 
death is not warranted.  


III.	Accrued Benefits 

Legal Criteria

Upon the death of an individual receiving VA benefit  
payments, certain persons shall be paid periodic monetary 
benefits to which that individual was entitled at the time of 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2006).  
An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. 
§ 3.1000(c) (2006).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir.  
1998).   

Analysis  

At the time the veteran died in June 2005, he did not have a 
claim pending with VA.  Therefore, the threshold legal 
criteria for establishing entitlement to accrued benefits are 
not shown and the appellant's claim must be denied.  C.F.R. § 
3.1000 (2006).


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
appellant's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


